— Appeal from a judgment in favor of claimants, entered March 29, 1972, upon a decision of the Court of Claims. On September 6, 1969 the claimant Anne Thall was attacked by a knife-wielding assailant who was identified as a youthful escapee from a State mental institution. He had previously escaped from similar institutions, and his attack on claimant followed a pattern which he had previously exhibited. There can be no serious doubt that the appellants were on notice as to his escapist and assaultive tendencies, and that an attack such as that on claimant, was a foreseeable risk of an escape. This conclusion is buttressed by the fact that the youth had been assigned to a closed ward prior to his escape. In determining that' the appellants had been negligent in permitting the escape, the trial court placed considerable reliance on the fact that the youth had passed through an unlocked door, a broken panel and an open loading platform. The court aptly noted “ that for a closed ward there were a lot of openings ” and its finding that upon all these circumstances appellants had been negligent, is based upon competent evidence and should not be disturbed. The appellants’ other contentions are without merit. The exercise of medical judgment would not be a proper issue here, and the award was reasonable and supported on the record. Judgment affirmed, with costs. Greenblott, J. P., Sweeney, Kane, Main and Reynolds, JJ., concur. [69 Misc 2d 382.]